DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim(s) 10 is/are objected to because of the following informalities:  
dependent claim 10 recites “ the upper” and “ the lower jaw” instead of “first jaw” and “second jaw”. 

Examiner believes that this was a mistake and that the appearance of “the upper” and “the lower jaw” were meant to refer to “first jaw” and “second jaw”. At this time, Examiner is viewing it as such. However, if applicant would like to stay with designation of upper and lower jaws, amendment would still be necessary for initialization of such elements. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1, 4-12, 15-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sachdeva et al. (US 2007/0207437 A1) in view of Knopp (US 2005/0191593 A1).

In regards to claim 1
mapping two-dimensional data associated with a first jaw and a second jaw to a three-dimensional digital dental model of the first jaw and the second jaw by transforming a coordinate system of the two-dimensional data to a coordinate system of the three-dimensional data (e.g. [0011]: three-dimensional virtual patient model; [0016]: 2D/3D data of face, skull and jaw obtained from various scanning or imaging devices; superimposes the data to place all the data in one common coordinate system to create a virtual patient model; [0083],Fig4A: 3D virtual model of teeth Examiner’s note: Fig.4A shows model including teeth for both upper and lower jaws); and 
simulating a first tooth of the first jaw and a second tooth of the second jaw (e.g. [0016]: provide modeling or "morphing" tools which allow the user to manipulate various parameters and simulate the effect of such changes on the appearance of the patient, such as the position of one or more teeth or jaw; [0021]: virtual patient model enables the simulation of facial expressions such as smiling, grimacing, the aging of the patient, and functional movements such as chewing and other complex motions of the jaw, in both a static manner and in a dynamic manner),
but does not explicitly teach the method, 
wherein the simulation simulates contact between the first tooth of the first jaw and the second tooth of the second jaw to generate reaction forces that prevent the first tooth from intersecting the second tooth, wherein the simulating is used to determine a stable bite position of the first and second jaws.

However, Knopp teaches a method, 
wherein the simulation simulates contact between the first tooth of the first jaw and the second tooth of the second jaw to generate reaction forces that prevent the first tooth from intersecting the second tooth, wherein the simulating is used to determine a stable bite position of the first and second jaws (e.g. [0023],Fig.1: computer model of the jaws 100 and 101 is generated, and a computer simulation models interactions among the teeth on the jaws 100 and 101; the computer simulation allows the system to focus on motions involving contacts between teeth mounted on the jaws; [0024]: computer simulation allows the system to render realistic jaw movements which are physically correct when the jaws 100 and 101 contact each other; the model of the jaw places the individual teeth in a treated position; motions are applied to one jaw, but may also be applied to both jaws; see also [0045]-[0050],Fig.5: functional occlusion is a process for determining how well the teeth fit together when the jaws move; after acquiring the registration information, the process places digital dental models of the teeth in a digital articulation simulator; the articulation simulator allows a subset of jaw movements such as bite-movements to be simulated; process adjusts the final position based on contacts observed during the simulation of motions; the position of each tooth can be adjusted if contacts associated with that tooth are deemed excessive).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Sachdeva to apply forces to jaws for simulation, in the same conventional manner as taught by Knopp as both deal with jaw movement simulation. The motivation to combine the two would be that it would allow the system to render realistic physically correct jaw movements (see paragraph [0047]).

In regards to medium claim 12, claim(s) 12 recite(s) limitations that is/are similar in scope to the limitations recited in claim 1. Therefore, claim(s) 12 is/are subject to rejections under the same rationale as applied hereinabove for claim 1.
	
claim 4, Knopp also teaches a method, wherein simulating contact includes holding the second jaw fixed (e.g. as above, [0024]: motions are applied to one jaw).

In addition, the same rationale/motivation of claim 1 is used for claim 4.

In regards to claim 5, Knopp also teaches a method, wherein simulating contact includes holding the second jaw fixed (e.g. as above, [0024]: motions are applied to one jaw).

In addition, the same rationale/motivation of claim 1 is used for claim 5. Furthermore, please note that claim 5 recites the same exact limitation as claim 4, word-for-word.

In regards to claim 6, Sachdeva teaches a method, wherein simulating contact includes determining a range of motion of the first jaw with respect to the second jaw (e.g. as above, [0021]: virtual patient model enables the simulation of….functional movements such as chewing and other complex motions of the jaw; Examiner’s note: since motions of the jaw, such as chewing, are simulated, this would suggest that a range of motion would be determined).

In regards to claim 7, Sachdeva teaches a method, wherein simulating contact includes determining a pivot point of the first jaw or the second jaw (e.g. as above, [0021]: virtual patient model enables the simulation of….functional movements such as chewing and other complex motions of the jaw; Examiner’s note: since motions of the jaw, such as chewing, are simulated, this would suggest that a pivot point of one of the jaws would be determined).

claim 8, Sachdeva teaches a method, further comprising generating a treatment plan based on the simulating anatomical movement (e.g. Abstract: simulation enables a comprehensive approach to planning treatment for the patient; the treatment may encompass orthodontic treatment; data is extracted from the virtual patient model or simulations thereof for purposes of manufacture of customized therapeutic devices for any component of the craniofacial structures, e.g. orthodontic appliances).

In regards to medium claim 16 claim(s) 16 recite(s) limitations that is/are similar in scope to the limitations recited in claim 8. Therefore, claim(s) 16 is/are subject to rejections under the same rationale as applied hereinabove for claim 8.

In regards to claim 9, Sachdeva teaches a method, further comprising forming one or more dental appliances based on the treatment plan (e.g. as above, Abstract: data is extracted from the virtual patient model or simulations thereof for purposes of manufacture of customized therapeutic devices for any component of the craniofacial structures, e.g. orthodontic appliances).

In regards to claim 10, the combination of Sachdeva and Knopp teaches a method, further comprising positioning the upper with respect to the lower jaw in an initial position prior to simulating the collision (e.g. Sachdeva as above, [0021]: virtual patient model enables the simulation of….functional movements such as chewing and other complex motions of the jaw; Knopp as above, [0024]: computer simulation allows the system to render realistic jaw movements; Examiner’s note: as both generate/render simulations of jaw movement, this suggests an initial positioning of the jaws with respect to each other).

claim 11, Sachdeva teaches a method, wherein mapping the two-dimensional data includes marking, via a user input, at least three points on one or more two-dimensional images associated with the two-dimensional data (e.g. [0077]: superposition of the sets of image data may be developed as an automatic software process, or one in which there is user involvement to aid in the process; in one possible example, the three-dimensional textured model of the face is properly aligned with the 3D jaw model obtained from the intra-oral scan, 3D skull data from CT scan, and 2 dimensional X-rays to create a virtual patient model; for correct alignment of the data sets to each other, a preferred method executed by the software selects three or more corresponding points; see also Fig.3 which shows use of 3 marked points).

In regards to claim 15, Knopp also teaches a medium, wherein simulating contact includes allowing the first jaw to move while the second jaw is held fixed (e.g. as above, [0024]: motions are applied to one jaw).

In addition, the same rationale/motivation of claim 12 is used for claim 15.

In regards to claim 17, Sachdeva teaches a medium, wherein the method further comprises displaying one or more two-dimensional images associated with the two-dimensional data on a graphical user interface (e.g. [0083]: Fig.4A shows a 2D digital photograph of teeth/gingivae displayed in a graphical window along with a 3D virtual model of the teeth  to one side).

Allowable Subject Matter
Claim(s) 18-20 is/are allowed.



Claim(s) 18-20 was/were carefully reviewed and a search with regards to independent claim(s) 18 has been made. Accordingly, those claim(s) are believed to be distinct from the prior art searched. To note, claims 19-20 are included as they depend on claim 18.

Regarding claim(s) 18-20 and specifically independent claim(s) 18, the prior art search was found to neither anticipate nor suggest a method of digitally modeling a dentition, comprising: mapping two-dimensional data associated with a first jaw and a second jaw to a three-dimensional digital dental model of the first jaw and the second jaw by transforming a coordinate system of the two-dimensional data to a coordinate system of the three-dimensional data; and simulating contact between an first tooth of the first jaw and a second tooth of the second jaw by applying forces from the first jaw toward the second jaw to generate reaction forces that prevent the first tooth from intersecting the second tooth, wherein the forces are applied to reach an equilibrium in which the first jaw ceases moving to determine a stable bite position of the first and second jaws (emphasis added).

It is viewed that any of the previously cited references or any of the prior art searched, in part or in whole, cannot be combined in such a way to render the claimed invention obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim(s) 2-3, 13-14 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	The following is a statement of reasons for the indication of allowable subject matter:  

Claim(s) 2-3, 13-14 was/were carefully reviewed and a search with regards to independent claim(s) 1, 12 has been made. Accordingly, those claim(s) are believed to be distinct from the prior art searched. To note, claims 3, 14 are included as they depend respectively on claims 2, 13.

Regarding claim(s) 2-3, 13-14 (and specifically independent claim(s) 1, 12), the prior art search was found to neither anticipate nor suggest the method/medium of claim 1/12, wherein simulating contact includes applying forces from the first jaw toward the second jaw to reach an equilibrium in which the first jaw ceases moving (emphasis added).

It is viewed that any of the previously cited references or any of the prior art searched, in part or in whole, cannot be combined in such a way to render the claimed invention obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JED-JUSTIN IMPERIAL whose telephone number is (571)270-5807.  The examiner can normally be reached on Monday to Friday, 11am - 7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JED-JUSTIN IMPERIAL/Examiner, Art Unit 2612                                                                                                                                                                                                        
/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612